Exhibit 10.6

 

BARNES GROUP INC.

 

NON-EMPLOYEE DIRECTOR DEFERRED STOCK PLAN

as Further Amended

 

Section 1: Establishment of Plan

 

The purpose of this Plan is to provide a means through which Directors of the
Company may share in its long-term growth by acquiring a common stock ownership
in the Company.

 

Section 2: Definitions

 

When used in this Plan, the following terms shall have the definitions set forth
in this section:

 

2.1 “AAA” shall have the meaning set forth in Section 6 hereof.

 

2.2 “Board of Directors” shall mean the Board of Directors of Barnes Group Inc.

 

2.3 “Change-in-Control” shall have the meaning set forth in the Barnes Group
Inc. Employee Stock And Ownership Program, as amended and in effect from time to
time.

 

2.4 “Committee” shall have the meaning set forth in Section 3.4 hereof.

 

2.5 “Company” shall mean Barnes Group Inc.

 

2.6 “Delivery Date” shall have the meaning set forth in Section 4.1 hereof.

 

2.7 “Director” shall mean a member of the Board of Directors who is not an
executive officer of the Company.

 

2.8 “Disability” shall have the meaning set forth in the Company’s long-term
disability plan.

 

2.9 “Grant Date” shall have the meaning set forth in Section 3.1 hereof.

 

2.10 “Shares” shall have the meaning set forth in Section 3.1 hereof.

 

1



--------------------------------------------------------------------------------

Section 3: Deferred Stock Grant

 

3.1 Each Director shall be granted as of the date of election to the Board of
Directors (the “Grant Date”) the right to receive, without payment to the
Company and at the applicable time or times provided by Section 4 hereof, 6,000
shares of the common stock of the Company (the “Shares”). A Director shall have
no rights as a stockholder of the Company with respect to any of the Shares
until the Shares are delivered to the Director pursuant to Section 4 hereof.

 

3.2 If the number of outstanding shares of common stock of the Company is
changed as a result of a stock dividend, stock split, reverse stock split or the
like without additional consideration to the Company, the number of Shares shall
be adjusted to correspond to the change in the outstanding shares of common
stock; and in the case of any reorganization or recapitalization of the Company
(by reclassification of its outstanding common stock or otherwise), or its
consolidation or merger with or into another corporation, or the sale,
conveyance, lease or other transfer by the Company of all or substantially all
of its property, pursuant to any of which events the then outstanding shares of
common stock are combined, or are changed into or become exchangeable for other
shares of stock or property, the Director shall be entitled to receive, in lieu
of the Shares that s/he would otherwise be entitled to receive and without any
payment, the shares of stock or property which the Director would have received
upon such reorganization, recapitalization, consolidation, merger, sale or other
transfer, if immediately prior thereto s/he had owned the Shares that s/he would
otherwise be entitled to receive pursuant to this Plan and had exchanged such
Shares in accordance with the terms of such reorganization, recapitalization,
consolidation, merger, sale or other transfer.

 

3.3 In no event (a) may the Director sell, exchange, transfer, assign, pledge,
hypothecate, mortgage or dispose of the right to receive the Shares or any
interest therein, nor (b) shall the right to receive the Shares or any interest
therein be subject to anticipation, attachment, garnishment, levy, encumbrance
or charge of any nature, voluntary or involuntary, by operation of law or
otherwise. Any attempt, whether voluntary or involuntary, to sell, exchange,
transfer, assign, pledge, hypothecate, mortgage, dispose, anticipate, attach,
garnish, levy upon, encumber or charge the right to receive the Shares or any
interest therein shall be null and void and the other party to the transaction
shall not obtain any rights to or interest in the Shares. The foregoing
sentences in this Section 3.3 shall not prevent the assignment or transfer of
the right to receive the Shares and any interest therein by will or applicable
laws of descent and distribution, or prevent the Director from designating one
or more beneficiaries to receive the Shares in the event of his or her death;
provided, that such designation shall have been received in writing by the
Company before such death and the last such designation shall be controlling.

 

2



--------------------------------------------------------------------------------

3.4 Notwithstanding Section 3.1, if the Director’s service as a director of the
Company continues until the date on which a Change-in-Control occurs, the
Director shall have the right immediately to receive the Shares. However, if
such Change-in-Control occurs less than six months after the Grant Date and the
Compensation and Management Development Committee of the Board of Directors (the
“Committee”) (other than the Director, if s/he is a member thereof) requests in
writing before the date of such Change-in-Control that the Director agree in
writing to remain a director of the Company through the date which is six months
after the Grant Date with substantially the same title, duties, authority,
compensation and indemnification as on the day immediately preceding the
Change-in-Control, then in that event the Director shall have the right to
receive the Shares pursuant to this Section 3.4 only if the Director executes
such written agreement and delivers it to the Company not later than one week
after the date of such Change-in-Control, in which case the Director shall have
the right to receive the Shares when the Director delivers such written
agreement or, if later, on the date on which such Change-in-Control occurs.

 

3.5 If the Director, at any time before the Shares are delivered: (i) directly
or indirectly, whether as an owner, partner, shareholder, consultant, agent,
employee, investor or in any other capacity, accepts employment with, renders
services to or otherwise assists any other business which competes with the
business conducted by the Company or any of its subsidiaries, during the
Director’s last two years with the Company or any of its subsidiaries;
(ii) directly or indirectly, hires or solicits or arranges for the hiring or
solicitation of any employee of the Company or any of its subsidiaries on behalf
of any business or enterprise other than the Company or a subsidiary, or
encourages any such employee to leave such employment; (iii) uses, discloses,
misappropriates or transfers confidential or proprietary information concerning
the Company or any of its subsidiaries (except as required by the Director’s
work responsibilities with the Company or any of its subsidiaries); (iv) is
convicted of a crime against the Company or any of its subsidiaries; or
(v) engages in any activity in violation of the policies of the Company or any
of its subsidiaries, including without limitation the Company’s Code of Business
Ethics and Conduct, or, at any time, engages in conduct adverse to the best
interests of the Company or any of its subsidiaries; then should any of the
foregoing events occur, the right to receive the Shares and any interest therein
and any future dividend equivalents shall be forfeited unless the Committee
(other than the Director, if s/he is a member thereof), in its sole discretion,
elects otherwise. The provisions of this Section 3.5 are in addition to any
other agreements related to non-competition, non-solicitation and preservation
of Company confidential and proprietary information entered into between the
Director and the Company, and nothing herein is intended to waive, modify, alter
or amend the terms of any such other agreement.

 

Section 4: Delivery of the Shares

 

4.1 The Shares shall be delivered to each Director by, at the Director’s
election, issuance of a stock certificate for the Shares or entry of a credit
for the Shares in a book

 

3



--------------------------------------------------------------------------------

entry account in the Director’s name either on the first business day of the
month immediately following his/her termination as a Director (the “Delivery
Date”) or, at the election of the Director, on the fifth anniversary of the
Delivery Date (or if such date is not a business day, on the first business day
thereafter) or in five annual installments (as equal as practical, rounded to
the nearest whole share, and not more in the aggregate than the total number of
Shares that the Director is entitled to receive) commencing on the Delivery
Date. The aforesaid election shall be made by a newly elected Director within
thirty days after election to the Board of Directors.

 

4.2 A Director who is first elected after July 16, 2003 shall meet a minimum
service requirement of three continuous years as a member of the Board of
Directors, beginning on the Grant Date and ending on the third anniversary
thereof, in order to receive 6,000 Shares. If such Director’s service is
terminated due to a reason other than death or Disability, before the expiration
of such minimum service period, then a prorata portion of the Shares, based on
the Director’s period of service and rounded to the nearest number of whole
shares, shall be delivered in accordance with this Section 4. Such prorata
portion shall be the number of Shares equal to 6,000 multiplied by a fraction
which shall not exceed the number one (1), the numerator of which shall be the
number of months elapsed from the Grant Date until the date of such termination
of service and the denominator of which fraction shall be the number 36.

 

4.3 In the event of the death of a Director prior to earning 6,000 Shares, 6,000
Shares shall be delivered to the beneficiary designated by the Director or, in
the absence of such designation, to the Director’s estate. In the event of the
Disability of a Director prior to earning 6,000 Shares, 6,000 Shares shall be
delivered to such Director.

 

4.4 Regardless of any election by a Director to defer delivery of the Shares,
the Committee may in its sole discretion deliver to the Director all of the
Shares that the Director is entitled to receive at any time on or after the
Delivery Date.

 

4.5 The Shares shall be Treasury shares.

 

Section 5: Dividend Equivalents

 

5.1 The grant of the right to receive the Shares shall also entitle the Director
to receive Dividend Equivalents. On each date on which a dividend (other than a
common stock dividend) is paid to the holders of common stock the record date of
which falls during the period commencing on the Grant Date and ending on the
date when the Shares are delivered pursuant to Section 4 hereof, the Company
shall pay the Director an amount of money determined by multiplying (a) the
number of the Shares that the Director is entitled to receive, times (b) the
dividend per share paid on such dividend payment date. However, if the dividend
is paid in property other than cash or common stock, the amount of money to be
paid to the Director in respect of such dividend shall

 

4



--------------------------------------------------------------------------------

be determined by multiplying (i) the number of the Shares that the Director is
entitled to receive, times (ii) the fair market value on such dividend payment
date of the property that was paid per share of common stock as a dividend on
such dividend payment date. Notwithstanding anything to the contrary herein, the
Director shall not be required to reimburse the Company for any dividend
equivalents previously paid to the Director with respect to Shares that are not
delivered to the Director pursuant to Section 4.2 hereof.

 

5.2 At the election of a Director, which election may be changed from time to
time, the Dividend Equivalents may be paid in cash or invested in the Company’s
common stock through an arrangement similar to the Company’s plan for dividend
investment.

 

5.3 A Director who subsequently becomes an employee of the Company before the
Delivery Date shall be entitled to continue to receive Dividend Equivalents.

 

Section 6: Interpretation

 

The Committee (other than the Director, if s/he is a member thereof) shall
interpret and construe this Plan and make all determinations thereunder, and any
such interpretation, construction or determination by the Committee shall be
binding and conclusive on the Company and the Director and on any person or
entity claiming under or through either of them.

 

Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Corporate Secretary of the Company within
thirty (30) days of the date of the Committee’s interpretation or construction.
The mediation process shall conclude upon the earlier of: (a) the resolution of
the dispute; (b) a determination by either the mediator or one or more of the
parties that all settlement possibilities have been exhausted and there is no
possibility of resolution; or (c) thirty (30) days have passed since the filing
of a request to mediate with the AAA. A party who has previously submitted a
dispute to mediation, and which dispute has not been resolved, may submit such
dispute to binding arbitration pursuant to the rules of the AAA. Any arbitration
proceeding for such dispute must be initiated within fourteen (14) days from the
date that the mediation process has concluded. The prevailing party shall
recover its costs and reasonable attorney’s fees incurred in such arbitration
proceeding. The Director and the Company specifically understand and agree that
the failure of a party to timely initiate a proceeding hereunder shall bar the
party from any relief or other proceeding and any such dispute shall be deemed
to have been finally and completely resolved. All mediation and arbitration
proceedings shall be conducted in Bristol, Connecticut or such other location as
the Company may determine and the Director agrees that no objection shall be
made to such jurisdiction or venue, as a forum non conveniens or otherwise. The
arbitrator’s authority shall be limited to resolution of the

 

5



--------------------------------------------------------------------------------

legal disputes between the parties and the arbitrator shall not have authority
to modify or amend this Plan or the Committee’s interpretation or construction
thereof, or abridge or enlarge rights available under applicable law. Any court
with jurisdiction over the parties may enforce any award made hereunder.

 

Section 7: Amendment and Termination; Term

 

7.1 The Committee may at any time terminate this Plan and it may, at any time,
or from time to time, amend or suspend and, if suspended, reinstate, this Plan
in whole or in part; provided, that any such amendment of this Plan shall be
contingent on obtaining the approval of the stockholders of the Company if the
Committee determines that such approval is necessary to comply with any
requirement of law, including the rules of any stock exchange, stock market or
automated quotation system on which the Company’s equity securities are traded
or quoted.

 

7.2 The expiration of this Plan, after which no rights to Shares may be granted
hereunder, shall be December 15, 2005; provided, that the administration of this
Plan shall continue in effect until all matters have been settled relating to
the delivery of Shares for which rights have been previously granted.

 

Section 8: General

 

8.1 The Company will make reasonable efforts to comply with all applicable
federal and state securities laws. However, the Company will not issue any
Shares pursuant to this Plan if their issuance would result in a violation of
any such law. If at any time the Committee (other than the Director, if s/he is
a member thereof) shall determine, in its discretion, that the listing,
registration or qualification of any Shares subject to this Plan upon any
securities exchange or under any state or Federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of rights under this Plan or
the issue of the Shares, no rights under the Plan may be exercised and the
Shares may not be delivered, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee and any delay
caused thereby shall in no way affect the minimum service requirement described
in Section 4.2.

 

8.2 By accepting the right to receive the Shares and Dividend Equivalents, the
Director recognizes and agrees that the Company, its stockholders and its
subsidiaries, and each of their officers, directors, agents and employees,
including but not limited to the Board and the Committee, in their oversight or
conduct of the business and affairs of the Company and its subsidiaries, or, in
the exercise by the Company’s stockholders of their voting rights, may in good
faith act or omit to act, or cause the Company and/or a subsidiary to act or
omit to act, in a manner that will, directly or indirectly, prevent all or part
of the Shares or Dividend Equivalents from becoming deliverable. No provision

 

6



--------------------------------------------------------------------------------

of this Plan shall be interpreted or construed to impose any liability upon the
Company, any stockholder of the Company, any subsidiary, or any officer,
director, agent or employee of the Company or any subsidiary, or the Board or
the Committee, for any forfeiture of the Shares or Dividend Equivalents or any
interest therein that may result, directly or indirectly, from any such action
or omission, or shall be interpreted or construed to impose any obligation on
the part of any such entity or person to refrain from any such action or
omission.

 

8.3 This Plan shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.

 

Adopted by the Board of Directors

on 5/18/1989

Amended on 2/18/1994 and 7/16/2003

 

Amended by the Board of Directors: 2/16/06

 

7